PER CURIAM.
The order dismissing the violation of probation affidavit is reversed and the case is remanded for further proceedings. The bar of neither res judicata nor collateral estoppel precludes the circuit court from proceeding with the affidavit of probation violation after the county court had dismissed the underlying battery charge, which was the basis for the revocation action. See Green v. State, 463 So.2d 1139 (Fla.1985); Russ v. State, 313 So.2d 758 (Fla.1975); State v. Jones, 425 So.2d 178 (Fla. 1st DCA 1983); Bones v. State, 764 So.2d 888 (Fla. 4th DCA 2000); Jolly v. State, 756 So.2d 142 (Fla. 4th DCA 2000) (on reh’g).
REVERSED and REMANDED.
ERVIN and BARFIELD, JJ., concur.
BENTON, J., CONCURRING IN JUDGMENT WITH WRITTEN OPINION.